Citation Nr: 9936102	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  94-23 301	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a cataract of the 
left eye.  

2.  Entitlement to an increased rating for a disability of 
the cervical spine, to include disc herniation at C5-6, 
currently rated 10 percent disabling.  

3.  Entitlement to a compensable rating for Raynaud's 
syndrome of the left index finger.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from August 1973 to June 1993.  
This appeal arises from a February 1994 rating decision of 
the Regional Office in Togus Maine.  (The claims folder was 
subsequently transferred to the Regional Office in Winston-
Salem, North Carolina, and then to the Buffalo, New York RO 
as a result of relocations by the veteran.)  The February 
1994 rating decision, among other things, denied service 
connection for a cataract of the left eye, awarded service 
connection and assigned a 10 percent rating for a disability 
of the cervical spine, to include disc herniation at C5-6, 
and awarded service connection and assigned a noncompensable 
rating for Raynaud's phenomenon of the left index finger.  
The veteran was accorded hearings at the RO in June 1994 and 
January 1997, and transcripts of the hearings are in the 
claims folder.  In the June 1994 hearing, the veteran 
withdrew his claim for a compensable rating for bilateral pes 
planus with plantar fasciitis.  In an October 1999 statement, 
the veteran withdrew the appeals for service connection for a 
headache disability secondary to a service-connected 
disability of the cervical spine, and claims for compensable 
ratings for allergic rhinitis with small airway obstruction 
and lipomas of the lumbosacral region.  The claim for a 
compensable rating for Raynaud's syndrome of the left index 
finger is the subject of a remand at the end of this 
decision.  

Additionally, in his October 1999 statement, the veteran 
asserted that he has a left upper extremity disability which 
is related to his service-connected disability of the 
cervical spine, to include disc herniation at C5-6.  The 
Board of Veterans' Appeals Board) concludes that this is an 
implied claim of service connection for a left upper 
extremity disability secondary to service-connected 
disability of the cervical spine, and this claim is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  A cataract of the left eye was noted in service medical 
records and later confirmed on VA examination.  

2.  The veteran's service-connected disability of the 
cervical spine, to include disc herniation at C5-6, is 
manifested by limitation of lateral rotation to approximately 
50 percent, but the veteran was able to touch his chin to his 
chest and extend his neck to approximately 15 degrees on 
recent VA examination, and near normal lateral flexion was 
demonstrated bilaterally.  

3.  The veteran's service-connected cervical spine disorder 
produces moderate disability.  


CONCLUSIONS OF LAW

1.  The veteran's cataract of the left eye was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303(d) (1999).  

2.  A 20 percent rating for a disability of the cervical 
spine, to include disc herniation at C5-6, is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Codes 5290, 5293 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Review of the veteran's service medical records shows that, 
in July 1974, he reported being struck in the left eye with a 
spring.  He complained of fuzzy vision and pain.  He stated 
that his left eye felt as if salt were in it, and his eye was 
red and inflamed.  The examiner's assessment included no 
ocular injury.  On separation examination in February 1993, 
clinical findings included pinguecula of the left eye medial 
to the cornea and not considered disabling, and the beginning 
of a left eye lens capsule cataract.  

On VA eye examination in October 1993, the veteran reported a 
history including bilateral pinguecula and a question of a 
cataract in the left eye.  Slit lamp examination showed 
pinguecula of both eyes.  Diagnoses included incipient 
presbyopia, asymptomatic pinguecula of both eyes, essential 
anisocoria, which was thought to be not clinically 
significant, and non-visually significant lens opacity of the 
left eye.  

In a February 1994 rating decision, service connection was 
awarded and a noncompensable rating was assigned for 
pinguecula of both eyes.  Service connection for a cataract 
of the left eye was denied.  The rating decision also awarded 
service connection and assigned a 10 percent rating for a 
disability of the cervical spine, to include disc herniation 
at C5-6.  

At an RO hearing in June 1994, the veteran testified that he 
has occasional pain and muscle spasms in his neck.  He was 
taking Motrin for the pain.  The veteran asserted, in effect, 
that his service-connected cervical spine disability affected 
his left arm.  He described a constant "jittery" sensation 
in his left arm, but said that his neck pain did not radiate 
to his left arm.  He also explained that, although a cataract 
of his left eye had not been diagnosed since service, left 
eye defects had been identified by physicians.  He expressed 
concern that the existing compensable rating for service-
connected pinguecula of both eyes did not encompass all of 
his left eye disability.  At the hearing, the veteran and his 
representative submitted a copy of a slit lamp evaluation of 
the veteran's eyes by Dr. Dana L. McCurdy, an optometrist.  
Dr. McCurdy reported that the left eye had an anterior lens 
surface defect, which was believed to be probably congenital.  

An August 1994 note from Dr. Peter F. Morse, an optometrist, 
indicated that examination of the veteran's eyes revealed 
clouding in both eyes.  Dr. Morse opined that the clouding 
did not represent full-fledged cataracts, but lenticular 
opacities.  

On VA examination of the veteran's spine in September 1995, 
he gave a history of being injured in two separate motor 
vehicle accidents during service.  A motor vehicle operated 
by the veteran was involved in a head on collision with 
another vehicle and the veteran's head struck the windshield.  
He did not lose consciousness.  In the second motor vehicle 
accident, the veteran was showered by fragments of glass.  
After both accidents, he complained of stiffness and muscular 
pain in his neck.  He also developed nocturnal tingling 
sensations along the dorsal aspect of his left arm.  He had 
constant pain of varying severity in the left medial elbow, 
and explained to the examiner that Raynaud's syndrome of the 
left upper extremity had been diagnosed.  The veteran 
reported that a magnetic resonance imaging study in 1991 
showed a small central disc herniation at C5-6, with a small 
indentation of the thecal sac.  On clinical evaluation, his 
posture was symmetrical and his neck and shoulders 
demonstrated full, active range of motion.  On internal 
rotation, his hands could be brought bilaterally to the lower 
scapulae.  The veteran claimed diffuse diminution of 
sensation in all of his left arm.  There was no motor 
deficit.  Deep tendon reflexes were equal and active.  There 
was no visible atrophy.  The impressions were recurrent 
cervical strain and status post medial epicondylitis on the 
left.  The examiner noted that there was no objective 
radiculopathy or neurological deficit in the upper 
extremities secondary to cervical spine pathology, and no 
objective evidence of a worsening of the veteran's condition.  
On September 1995 VA x-ray examination of the veteran's 
cervical spine, there was good bone density and pre-vertebral 
soft tissues were of normal thickness.  The cervical lordosis 
was well-maintained, and the odontoid process did not appear 
unusual in the lateral view.  Vertebral body axial height and 
intervertebral disc spacing appeared to be preserved.  
Osteophyte formation was only very minimally evident.  
Oblique projections revealed no pars defects.  The examiner's 
impression was unremarkable examination of the cervical 
spine.  

At a hearing in January 1997, the veteran's representative 
indicated that the veteran desired that the appeal as to the 
claim of service connection for a cataract of the left eye be 
continued.  

On VA examination of the veteran's spine in March 1998, he 
complained of neck pain with radiation to the left shoulder 
and down the left arm, with dysesthesias and paresthesias to 
the level of the thumb and index finger.  Raynaud's syndrome 
was sporadically symptomatic.  He denied any sense of focal 
weakness and right upper extremity symptoms.  On clinical 
evaluation, muscle bulk and tone appeared normal and 
symmetric in both upper extremities, and the examiner 
reported that there was no evidence of atrophy or 
fasciculation involving the left upper extremity.  The 
cervical spine demonstrated a normal cervical lordosis 
without evidence of any bony abnormality.  The veteran had 
some tenderness to palpation over the paraspinal musculature 
at C6 and C7, and the C7 and T1 areas, and extending on to 
the medial aspect of the trapezius and rhomboid area on the 
left.  The supraspinatus fossa was nontender.  The veteran 
had good range of motion of the cervical spine, and was able 
to touch his chin to his chest and extend his neck to 
approximately 15 degrees.  Lateral rotation of the cervical 
spine was approximately 50 percent bilaterally, and the 
veteran had approximately 30 degrees of lateral flexion 
bilaterally.  The examiner's impressions were chronic neck 
pain and intermittent radicular symptoms of C5 radiculopathy 
and possible C6 radiculopathy on the left side.  The examiner 
opined that this may also have contributed to the veteran's 
Raynaud phenomenon.  A followup computer tomography scan was 
requested.  On VA computer tomography scan of the veteran's 
cervical spine in April 1998, the examiner noted that a very 
mild disc bulge was present at C5-6.  No focal herniation was 
seen.  There was no spinal stenosis, and no neuroforaminal 
narrowing was seen.  The sacroiliac joints appeared normal.  
The impression was a mild bulge of the disc at C5-6.  

On VA examination of the veteran's eyes in March 1998, the 
pupils were equal, round, and reactive to light.  He had full 
range of motion of the extraocular muscles, and confrontation 
fields were full.  He had a 0.2 cup-to-disc ratio in both 
eyes, with a positive foveal light reflex.  Applanation 
tonometry was 17 in the right eye and 16 in the left eye.  
Slit lamp examination of the right eye showed a small 
pinguecula nasally.  The cornea, anterior chamber, iris, and 
lens were clear.  The left eye showed a larger pinguecula 
nasally.  There were also some anterior lenticular opacities.  
The examiner indicated that it was impossible to tell whether 
this was congenital.  The impressions were of pinguecula of 
both eyes, and a cataract of the left eye.  The examiner 
noted that it was unclear whether the left eye cataract was 
congenital or acquired.  

In October 1999, the veteran submitted a statement in support 
of his claims.  He asserted that his service-connected 
cervical spine disability should be evaluated under a 
different disability rating code (38 C.F.R. Part 4, Code 
5293).  With regard to the claim of service connection for a 
cataract of the left eye, the veteran contended that a left 
eye cataract was initially detected in service, left eye 
defects were noted on post-service examinations, and VA 
examinations had included diagnoses of a left eye cataract.  
He submitted records of his medical treatment at Martin's 
Point Health Care, dating from March to July 1996.  The 
records include a diagnostic impression of left parascapular 
strain, with left cervical muscle strain.  

Analysis

Service Connection for a Cataract of the Left Eye

Service connection may be granted if it is shown that a 
disability is due to disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, in order 
for a claim for service connection to be well-grounded, there 
must be competent medical evidence of current disability (a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).  

In this case, a cataract of the left eye was diagnosed on the 
March 1998 VA examination of the veteran; therefore, the 
requirement of competent medical evidence of current 
disability is satisfied.  The veteran is competent to state 
that he sustained injury and noticed problems with his left 
eye in service.  The service medical records confirm that he 
complained of a left eye injury in service, and the 
separation examination contains an examiner's diagnostic 
impression of an initial manifestation of a left eye 
cataract.  Therefore, the second requirement of Caluza is 
fulfilled.  As to the nexus requirement, the VA examiner in 
March 1998 specifically indicated that it was unclear whether 
the left eye cataract was congenital or acquired.  The Board 
does not generally consider a cataract to have a congenital 
etiology.  The undersigned Board member would never consider 
a left eye cataract to be congenital in nature when it 
follows left eye injury in service and is first noted on a 
service retirement examination after 20 years of service.  
Therefore, the Board concludes that the nexus requirement of 
Caluza is satisfied, the claim of service connection for a 
cataract of the left eye is well-grounded, and the evidence 
supports granting the claim.  


An Increased Rating for a Disability of the Cervical Spine

The Board finds that the veteran's claim for an increased 
rating for a disability of the cervical spine is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
Court has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further development 
is required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The February 1994 rating decision, from which the appeal as 
to this issue arises, shows that the veteran's service-
connected disability of the cervical spine, to include disc 
herniation at C5-6, is rated 10 percent disabling and that, 
notwithstanding the contentions of the veteran in his October 
1999 statement, Diagnostic Codes 5290 and 5293 were both 
considered in evaluating the severity of the disability.  

Under Diagnostic Code 5290, slight limitation of motion of 
the cervical segment of the spine warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
limitation of motion.  A 30 percent evaluation requires 
severe limitation of motion.  38 C.F.R. Part 4, Code 5290 
(1999).  

Under Diagnostic Code 5293, a 10 percent rating is warranted 
for mild intervertebral disc syndrome.  A 20 percent rating 
requires moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent rating requires severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  38 C.F.R. Part 4, Code 5293 (1999).  

On VA examination of the veteran's spine in March 1998, 
lateral rotation of the cervical spine was approximately 50 
percent bilaterally.  This finding is consistent with 
moderate limitation of motion of the cervical spine segment, 
and a 20 percent rating under Code 5290.  A 30 percent rating 
is not warranted because on the same examination, the veteran 
was able to touch his chin to his chest and extend his neck 
to approximately 15 degrees.  He had approximately 30 degrees 
of lateral flexion bilaterally.  He did not exhibit severe 
limitation of motion of the cervical spine.  The examiner 
commented that the veteran was relatively asymptomatic at the 
time of the examination, but that flare-ups could have a 
significant impact on his function.  Further assessment could 
not be provided without examining the veteran during a flare-
up.  These comments, when considered in conjunction with the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and the Court's 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), do not 
provide a basis for a determination that there is more than 
moderate neck disability.  Accordingly, the Board finds that 
a 20 percent rating under Code 5290 most nearly reflects the 
current severity of the veteran's disability of the cervical 
spine, to include disc herniation at C5-6.  

Given that the Board has determined that a 20 percent rating 
is warranted for the veteran's disability of the cervical 
spine, to include disc herniation at C5-6, in order to obtain 
the next higher rating of 40 percent under Code 5293, it 
would be necessary that the evidence demonstrate that 
intervertebral disc syndrome is severe, with recurring 
attacks and only intermittent relief.  No such evidence is 
present in this case.  Accordingly, the Board concludes that 
an increased rating to 20 percent under Code 5290 is 
warranted for the service-connected disability of the 
cervical spine, to include disc herniation at C5-6.  

Additionally, the Board notes that the Court has recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In Fenderson, the Court held that the significance 
of this distinction was that at the time of an initial 
rating, separate ratings could be assigned for separate 
periods of time based on the facts found; a practice known as 
"staged ratings."  Fenderson, supra.  Since the veteran 
expressed dissatisfaction with the initial rating decision 
awarding service connection for a disability of the cervical 
spine, to include disc herniation at C5-6, the claim must be 
considered pursuant to the provisions of Fenderson.  In that 
regard, the Board has carefully reviewed the evidentiary 
record and finds that the 20 percent rating to be assigned by 
this decision for the veteran's service-connected disability 
of the cervical spine, to include disc herniation at C5-6, 
reflects the maximum severity of the disability since the 
veteran was discharged from service and filed his claim for 
service connection, which is the beginning of the appeal 
period for this issue.  Thus, the Board concludes that staged 
ratings for this disability are not warranted.  



ORDER

Service connection for a cataract of the left eye is granted.  

A 20 percent rating for a disability of the cervical spine, 
to include disc herniation at C5-6, is granted, subject to 
the regulations governing payment of monetary awards.  


REMAND

With regard to the claim for a compensable rating for 
Raynaud's syndrome of the left index finger, since service 
connection was awarded and a noncompensable rating was 
assigned in February 1994, the disability has been rated 
under Diagnostic Code 7117.  In an October 1999 statement, 
the veteran referred to a change in the applicable rating 
criteria for this disability.  The Board notes that 
regulations pertaining to diseases of the arteries and veins, 
including Code 7117, were revised effective January 12, 1998.  

The Court has held that, where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply, 
unless Congress provided otherwise or permitted the Secretary 
of Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

As the Diagnostic Code assigned for the veteran's service-
connected Raynaud's syndrome of the left index finger has 
changed, the veteran is entitled to have this disability 
evaluated under both the former and current ratings criteria, 
with the criteria most favorable to him to be applied.  

Accordingly, the claim for a compensable rating for Raynaud's 
syndrome of the left index finger is REMANDED for the 
following:  

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all VA and non-VA health 
care providers who have furnished him 
with treatment for Raynaud's syndrome of 
the left index finger since his 
separation from service in June 1993.  
After obtaining any necessary releases 
from the veteran, all treatment records 
identified, which have not been 
previously obtained, should be associated 
with the claims folder.  

2.  After the foregoing records have been 
obtained, the veteran should be afforded 
a VA examination to determine the 
severity of his service-connected 
Raynaud's syndrome of the left index 
finger.  The claims folder must be made 
available for review by the examiner in 
conjunction with the examination and the 
examiner must report that the claims 
folder has been reviewed.  The examiner 
should describe the presence or absence 
and frequency of blanching, flushing, 
vasomotor disturbances characterized by 
blanching, rubor and cyanosis.  Specific 
clinical findings should be reported 
relative to both the rating criteria in 
effect for Diagnostic Code 7117 prior to 
January 12, 1998 (the former criteria) 
and the criteria in effect from January 
12, 1998 (the current criteria).  The 
former criteria (Diagnostic Code 7117, 
prior to January 12, 1998) are as 
follows:  

A 20 percent rating is warranted for 
Raynaud's disease with occasional 
attack of blanching or flushing.  

A 40 percent rating requires 
frequent vasomotor disturbances 
characterized by blanching rubor, 
and cyanosis.  

A 60 percent rating is warranted 
where there are multiple painful, 
ulcerated areas.  

A 100 percent rating requires severe 
Raynaud's disease with marked 
circulatory changes such as to 
produce total incapacity or to 
require house or bed confinement.  
38 C.F.R. § 4.104, Code 7117, prior 
to January 12, 1998.  

The current criteria (Diagnostic Code 
7117, effective January 12, 1998) are as 
follows:  

A 10 percent rating is warranted for 
Raynaud's syndrome where there are 
characteristic attacks occurring one 
to three times a week.  

A 20 percent rating requires 
characteristic attacks occurring 
four to six times a week.  

A 40 percent rating is warranted 
where there are characteristic 
attacks occurring at least daily.  

A 60 percent rating requires two or 
more digital ulcers and a history of 
characteristic attacks.  

A 100 percent rating is warranted 
with two or more digital ulcers plus 
autoamputation of one or more digits 
and a history of characteristic 
attacks.  For purposes of this 
section, characteristic attacks 
consist of sequential color changes 
of the digits of one or more 
extremities lasting minutes to 
hours, sometimes with pain and 
paresthesias, and precipitated by 
exposure to cold or by emotional 
upsets.  These ratings are for the 
disease as a whole, regardless of 
the number of extremities involved 
or whether the nose and ears are 
involved.  38 C.F.R. § 4.104, Code 
7117, effective January 12, 1998.  

3.  The RO should then review the claim 
for a compensable rating for Raynaud's 
syndrome of the left index finger to 
determine whether it may be granted.  If 
the claim remains denied, the veteran and 
his representative should be furnished an 
appropriate Supplemental Statement of the 
Case and given a reasonable opportunity 
to respond.  

The case should then be forwarded to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

